DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 5/31/2022 has been considered by the Examiner. Claims 1, 19, 21,  and 24 have been amended, withdrawn claims 7-9, and 13-15 are canceled, and claims 1, 5-6, 10-11, 16-28 are allowed. 
   Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 is not generic to the non-elected species D (Fig. 1C, claims 7-9) and species B (Figs 5A, 5B, and 6, claims 13-15). Therefore, claims 7-9 and 13-15 are now canceled. 
Authorization for this examiner’s amendment was given by Attorney Michael A. Scatturro on 8/29/2022:
1. 	(Currently Amended) A device for radio frequency (RF) skin treatment of skin of a user, the device comprising:
	an applicator skin interface comprising an active electrode, a return electrode and a dome-shaped insulating element comprising a protrusion with a single opening at the top of an outer surface with the active electrode arranged therein, the return electrode arranged adjacent to the protrusion surrounding the active electrode and having a planar skin contact surface extending in a main plane, a tip of the active electrode being centrally arranged in an indentation of the skin interface formed by the dome-shaped protrusion, such that in use, the tip of the active electrode is in electrical contact with an upper region of a protruding skin region and the return electrode is in electrical contact with a flat undeformed portion of the surface of the skin; 
	wherein the active electrode has a skin contact surface with a maximum dimension in a range from 100 µm to 500 µm to effect a controlled lesion formation immediately below the active electrode, wherein the maximum dimension corresponds to a maximum diameter between two points on an outer circumference of the skin contact surface;
	wherein an inside diameter of the return electrode and the outside diameter of the domeshaped insulating element are co-planar at their respective distal ends;
	an RF generator arranged to supply, during use, RF energy to the skin via the skin return electrode and the 
	wherein the skin contact surface of the active electrode is arranged in a position seen in a direction perpendicular to the main plane at a distance larger than 0.5 mm from the main plane; and 
	wherein the device controls the delivery of radio frequency energy to target tissue such that the depth and width of created lesions can be controlled by providing a bi-polar electrode configuration in a non-coplanar configuration relative to a skin surface and modifies radio frequency field liens to control a lesion profile, thereby enabling the control of RF thermal lesion depth and width. 
5. 	(Currently Amended) The device according to claim 1, wherein the planar skin contact surface of the 
7. 	(Canceled) 
8.	(Canceled) 
9.	(Canceled) 
10.	 (Currently Amended) The device according to claim 1, wherein an outer surface of the device comprises an indentation, wherein the 
13. 	(Canceled) 
14. 	(Canceled) 
16. 	(Currently Amended) The device according to claim 1, wherein the 
17. 	(Currently Amended) The device according to claim 1, wherein the 
18.	(Currently Amended) The device according to claim 1, wherein a concentration of electric field lines in the skin in a region immediately below the 
19. 	(Currently Amended) A device for radio frequency (RF) skin treatment of skin of a user, the device comprising:
		an applicator skin interface comprising a plurality of active electrodes, a return electrode and a dome-shaped insulating element comprising a protrusion with a single opening a the top of an outer surface with the plurality of active electrodes arranged therein, the dome-shaped insulating element comprising an opening having a main axis of extension, wherein the plurality of active electrodes are arranged in said opening and arranged at different positions along a main axis of extension, the plurality of active electrodes being arranged in an array having a skin contact surface with a maximum dimension in a range from 100 µm to 500 µm, wherein said maximum dimension corresponds to a maximum diameter between two points on an outer circumference of the skin contact surface;
		wherein a combination of the plurality of active electrodes having a skin contact surface with a maximum dimension in a range from 100 µm to 500 µm, the surface area of the planar skin contact surface of the return electrode being at least 5 times larger than a surface area of the skin contact surface of the plurality of active electrodes and the plurality of active electrodes being positioned to be non-coplanar with the return electrode results in a 
		a 
		an RF generator arranged to supply, during use, RF energy to the skin via the 
		wherein a tip of the plurality of active electrodes is centrally arranged in the device in electrical contact with a locally deformed portion of the surface of the skin; and 
		wherein at least an inner surface of a central portion of the device is made of an electrically insulating material, 
		wherein an inside diameter of the return electrode and the outside diameter of the dome-shaped insulating element are co-planar at their respective distal ends, and 
		wherein a placement and an arrangement of the plurality of active electrodes, the 
20.  	(Currently Amended) The device according to claim 19, wherein the 
21. 	(Currently Amended) A device for radio frequency (RF) skin treatment of skin of a user, the device comprising:
		an applicator skin interface comprising a plurality of active electrodes, a return electrode and a dome-shaped insulating element comprising a protrusion with a single opening at the top of an outer surface with the plurality of active electrodes arranged therein, the dome shaped insulating element comprising an opening having a main axis of extension, wherein the plurality of active electrodes are arranged in said opening and arranged at different positions along a main axis of extension, the plurality of active electrodes being arranged in an array having a skin contact surface with a maximum dimension in a range from 100 µm to 500 µm, wherein said maximum dimension corresponds to a maximum diameter between two points on an outer circumference of the skin contact surface; 
		wherein a combination of the plurality of active electrodes having a skin contact surface with a maximum dimension in a range from 100 µm to 500 µm, the surface area of the planar skin contact surface of the return electrode being at least 5 times larger than a surface area of the skin contact surface of the plurality of active electrodes and the plurality of active electrodes being positioned to be non-coplanar with the return electrode results in a 
		a 
		an RF generator arranged to supply, during use, RF energy to the skin via the 
		wherein a tip of the plurality of active electrodes is centrally arranged in the device in electrical contact with a locally deformed portion of the surface of the skin;
		wherein at least an inner surface of a central portion of the device is made of an electrically insulating material; and 
		wherein a surface area of the planar skin contact surface of the return electrode is at least 5 times larger than a surface area of the skin contact surface of the active electrode;
		wherein the skin contact surface of the active electrode is arranged or arrangeable in a position at a distance from the main plane, seen in a direction perpendicular to the main plane, 
		wherein an inside diameter of the return electrode and the outside diameter of the dome-shaped insulating element are co-planar at their respective distal ends, and 
		wherein a placement and an arrangement of the plurality of active electrodes, the 
22. 	(Currently Amended) The device according to claim 19, wherein the 
23. 	(Currently Amended) The device according to claim 19, wherein the 
24. 	(Currently Amended) The device according to claim 19, wherein the 
25. 	(Currently Amended) The device according to claim 21, wherein the 
26. 	(Currently Amended) The device according to claim 21, wherein the 
27.	(Currently Amended) The device according to claim 21, wherein the 
28. 	(Currently Amended) The device according to claim 5, wherein the . 
Allowable Subject Matter
Claims 1, 5-6, 10-11, 16-28 are allowed. 
Sharkey or any other prior art fails to teach a device for radio frequency (RF) skin treatment of skin of user comprising an applicator skin interface comprising an active electrode, a return electrode and a dome shaped insulating element comprising a protrusion with a single opening at the top of an outer surface with the active electrode arranged therein, the return electrode arranged adjacent to the protrusion surrounding the active electrode, a tip of the active electrode being centrally arranged in an indentation of the skin interface formed by the dome shaped protrusion and wherein the inside diameter of the return electrode and the outside diameter of the dome shaped insulating element are co-planar at their respective distal ends. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794